This case was first dismissed because of an insufficient recognizance. It was reinstated on motion of appellant, he filing a recognizance in compliance with law. Appellant then prayed for a writ of certiorari to perfect the record, and it was granted. The county clerk answered the writ, that the papers were lost, and the case was then stayed to permit appellant to substitute the papers. After waiting ninety days the case was affirmed, no papers having been substituted in the court below. Appellant filed a motion for a rehearing, and prayed that further time be granted him in which to substitute lost papers, which was done. He has now substituted the statement of facts, and we have carefully read and considered it, and it amply sustains the verdict. No motion for new trial, if any was made, has been substituted nor offered to be substituted. So all that we can consider is the sufficiency of the testimony and the bill the court has permitted to be substituted. Appellant sought to substitute three other bills, but the court declined to do so on the ground that no such bills were reserved at the time of the trial, and the testimony of the court stenographer supports the finding of the court that no such bills were reserved at the time of the trial. The court finding as a fact that no such bills were presented to him, nor approved by him, further entering an order refusing to permit *Page 259 
such bills to be filed and substituted, we can not consider them. There is one bill, however, that the court does permit to be substituted as to the testimony of Hon. Currie McCutcheon. If this bill showed error, the same facts were testified to by appellant, and all the witnesses show that the sale of the liquor took place in that portion of the City of Dallas outside of what is termed the saloon limits, and such bill would not present reversible error. The bill as to the information not being permitted to be substituted, of course can not be considered, but if in fact the information did not charge an offense against the law, it could be taken advantage of in this court. However, the information and complaint do charge an offense.
The motion for rehearing is overruled.
Overruled.